By the Court, Rhodes, J.:
The question arises upon the construction of the Act regulating the assessment-and taxation of railroads. (Stats. 1863-4, p. 357.) The first section, after, providing that the road, and the real and personal property appertaining thereto, shall be assessed in the county where they are situated, and that the capital stock shall not be liable to assessment against the corporation, and providing the manner in which a description of the property shall be procured, concludes as follows: “And when there are several Revenue Districts in the same county, the whole length of said roads in said county shall *657be assessed in the Bevenue District in which the county seat is or may be located.”
In El Dorado. County there is a system of Township Assessors and Collectors, the Act providing that in each township there shall be elected one Township Collector, “who shall be ex officio Township Assessor.” The county is thus divided into Bevenue Districts, which correspond with the several townships. The complaint alleges that the property upon which the tax in this- case was assessed, was situated in two certain townships, and was assessed by the Assessor of a third township—the township in which the county seat is situated. The demurrer raises the question of the legality of the assessment.
It is prescribed by section thirteen of Article XI of the Constitution, that “Assessors and Collectors of town, county, and States taxes shall be elected by the qualified electors of the district, county, or town in which the property taxed for State, county, or town purposes is situated.” The debates and proceedings in the Constitutional Convention show that this clause was added to the section as a safeguard against and to prevent the injurious consequences likely to flow from a system • by which property in one district might be assessed by an Assessor elected in another district, or appointed from a distant part of the State. One of the strongest arguments against the clause was, that under its operation the Assessor would be subservient to the will of his immediate constituents, and, in their interest, would greatly undervalue their property, to the detriment of the interests of the State at large. But, notwithstanding this and other arguments, the clause was added to the section, not only for the purpose of requiring the Assessors and Collectors to be elected, but also to be elected by the qualified electors of their respective districts. If this is the proper construction of the clause—and that was the construction given in The People v. Hastings, 29 Cal. 419—it necessarily .follows that the authority of the Assessor is limited to the district *658within and for which he is elected, and that he has no power to assess property situated beyond the limits of his district. We are, therefore, compelled to hold that the clause of the section of the statute first quoted is unconstitutional. The allegation that the Assessor of Placerville Township “ duly assessed” the property, will not relieve the plaintiff, for that allegation is coupled with the further allegation that the property was situated not in his but in other districts. Taking the two allegations together, it- is equivalent to the allegation that the property was not duly assessed.
Judgment affirmed.
Mr. Justice Sanderson, being disqualified, did not participate in the decision.